IN THE UNITED STATES COURT OF APPEALS
                                          United States Court of Appeals
                   FOR THE FIFTH CIRCUIT           Fifth Circuit
                                                                       F I L E D
                                 No. 06-11342                        September 18, 2007
                               Summary Calendar
                                                                   Charles R. Fulbruge III
                                                                           Clerk
JERRON D LOLLIS

                                            Petitioner-Appellant

v.

WARDEN, FCI SEAGOVILLE

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:06-CV-55


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Jerron D. Lollis, Texas prisoner # 04759-068, was convicted of conspiracy
to distribute cocaine, distribution of cocaine, and a related firearms offense, and
he was sentenced to 248 months of imprisonment. Lollis filed a 28 U.S.C. § 2255
motion in the Western District of Pennsylvania, the district in which he was
convicted, and the motion was denied.
      Lollis filed in the district court a petition under 28 U.S.C. § 2241, seeking
relief pursuant to United States v. Booker, 543 U.S. 220 (2005), Blakely v.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-11342

Washington, 542 U.S. 296 (2004), and Apprendi v. New Jersey, 530 U.S. 466
(2000). The district court dismissed the petition for lack of jurisdiction, finding
that Lollis failed to meet the conditions of § 2255’s savings clause. Lollis filed
a motion in the district court for leave to appeal in forma pauperis (IFP). The
district court denied the motion.
      Lollis’s claims do not fall under the savings clause of § 2255; thus, he may
not pursue relief under § 2241. See Padilla v. United States, 416 F.3d 424, 427
(5th Cir. 2005); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001). Lollis’s appeal presents an issue that “is frivolous and entirely without
merit.” 5TH CIR. R. 42.2. Accordingly, his appeal is dismissed. Lollis’s motion
to proceed IFP on appeal is denied.
      MOTION DENIED; APPEAL DISMISSED




                                         2